REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to non-volatile storage system with multi-read mode.
The prior arts of record (Prins et al., US 2009/0172257, as example of such prior arts) teaches a mass storage system and method for breaking a host command into a hierarchy of data structures., however fail to teach the claimed specifics of:

 “the one or more control circuits are configured to report the multiple partially decoded copies of the encoded data to the entity external to the non-volatile memory apparatus in response to the read command from the entity, 
each of the reported multiple partially decoded copies of the encoded data have one or more errors and 
each of the reported multiple partially decoded copies of the encoded data have a different number of errors due to a different amount of decoding.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent in claim 1.

“the one or more processors are configured to report the multiple partially decoded copies of the encoded data and the corresponding indications of reliability to the host, 

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent in claim 14.

“each partially decoded copy  of the multiple partially decoded copies of the target data intentionally has a different non-zero number of errors than other partially decoded copies of the multiple partially decoded copies of the target data; and
reporting the multiple partially decoded copies of the target data to the host.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent in claim 17.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-6, 9-18 and 20 are allowable over the prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RONG TANG/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111